Plaintiff in error was convicted in the county court of Garvin county upon an indictment presented by the grand jury in the district court, which was duly transferred to the county court, wherein the defendant Red Ward, was charged with having unlawfully sold to one George Hays intoxicating liquor, and his punishment assessed at confinement in the county jail for 60 days and a fine of $100. From the judgment entered upon the verdict he appealed by filing in this court on March 28, 1916, a petition in error, with case-made.
No briefs have been filed and no oral argument made in support of the errors assigned. In cases of this kind we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in its rulings on the admission or rejection of testimony. *Page 111 
We have examined the record and find there is testimony tending to support the allegations of the indictment, and further find that no objection was made nor exception taken to the instructions as given by the court, and upon the whole record we have discovered no error which will warrant a reversal of the judgment.
The judgment of the lower court is therefore affirmed. Mandate forthwith.
ARMSTRONG and BRETT, JJ., concur.